Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 9, 11-13, 15, 16, 23-25 and 29-32 in the reply filed on 2/22/2021 is acknowledged. Further it should be noted that claim 29 should also be included in the grouping of withdrawn claims as it depends from a withdrawn claim, which also does not appear to be a typo.  As such, claim 29 is additionally withdrawn and the applicant should not the withdrawal in the next response or amend the claim such that the claim does not depend from a withdrawn claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-13, 15-16, 23 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPGPub 2008/0242806).
	Regarding claims 1, 12 and 30-31, Chen teaches a self-aggregation process [0045][0053] of fluorescent nanoparticles [0032][0075] wherein the particles further comprise an amphiphilic coating 
	Regarding claim 2, Chen teaches varying the ionic concentration of the solution by adding salts, acids or bases to modulate pH which would also modify fluid dielectric constant simultaneously [0050].
	Regarding claim 3, throughout the examples and the remainder of the prior art all of the conditions of claim 3 are taught [0050][0058](See examples).
	Regarding claim 13, Chen teaches removing the aggregated particles by isolating them from the solution [0075][0091].
	Regarding claims 15-16, Chen further teaches wherein the formed particles may be conjugated to a capture reagent [0030].
	Regarding claim 23, Chen teaches a self-aggregation process [0045][0053] of fluorescent nanoparticles [0032][0075] wherein the particles further comprise an amphiphilic coating (abstract) [0007] wherein the nanoparticles are provided in an ionic solution [0004][0050] which may comprise an organic solvent such as THF or others [0048][0058]. Chen further teaches wherein the formed particles may be conjugated to a capture reagent [0030]. Further as described [0030], the purpose of using the particles is so that one may “allow for visualization of particles and thus the target molecule” (i.e., see or detect a target molecule.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPub 2008/0242806).
Regarding claim 9, the teachings of Chen are as shown above. Chen fails to specifically state the initial surface charge of the particles employed in his invention although they would necessarily have one or be neutral which is also covered by the current range. However it is readily recognized by those in of ordinary skill in the art that the surface charge of particles directly affects their attractiveness to one another and to surfaces which would affect the ability of the particles to be kept separate from one 
Regarding claim 11, the teachings of Chen are as shown above.  Chen fails to teach the use of quantum dots as the nanoparticles used.  Specifically, at first glance, Chen would seem to teach away from the use of quantum dots by including quantum dots in a short list of what Chen refers to as “conventional fluorophores” and the afterwards stating that “however, conventional fluorophores have some drawbacks”. [0003-0004]. However, Chen goes on to state that “another problem is that many fluorophores, including many fluorescent polymers, cannot be dissolved in water to form a stable homogenous solution, which significantly limits their application…” [0004]. However, Chen goes on to state that the focus of his invention revolves around the use of “fluorescent polymer molecules [that] will not be sufficiently soluble in water to form a stable and homogenous solution”.  In short, Chen seemingly specifically teaches the use of particles that he lists as having disadvantages.  Seemingly the method of Chen is able to rectify some of the downfalls of the materials cited as having disadvantages in the processing thereof.  The only mention of a disadvantage of quantum dots [0034] is stated that they have longer lifetimes than fluorescent polymers which would make them less desirable for operations such as the “blinking procedure” described in Chen known to be used for the identification of single molecules. However, the dots would not be disadvantaged in other operations wherein photo bleaching isn’t employed and the prior art of Chen is not limited to the blinking procedure, wherein the procedures of Chen are also related to the general tracking of drugs and genes and cells wherein longer lifetimes would seem advantageous in that they allow for longer tracing times.  As such, it would have . 
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (USPGPub 2005/0106713) in view of Chen et al. (USPGPub 2008/0242806).
Regarding claims 23-25, Phan teaches that a known use of fluorescent particles capable of binding to capture reagents such that those wherein capture reagents may be used to mark and measure specific amounts of a given analyte by the capture reagent bound to a fluorescent particle binding to a given analyte to form a complex, wherein the amounts of said analyte are measured downstream in a measurement area [0223] wherein the device type employed is a type of lateral flow device [0154].  Phan fails to teach a method of manufacture for the particles. However, Chen teaches a self-aggregation process [0045][0053] of fluorescent nanoparticles [0032][0075] wherein the particles further comprise an amphiphilic coating (abstract) [0007] wherein the nanoparticles are provided in an ionic solution [0004][0050] which may comprise an organic solvent such as THF or others [0048][0058]. Chen further teaches wherein the formed particles may be conjugated to a capture reagent [0030]. Further as described [0030], the purpose of using the particles is so that one may “allow for visualization of particles and thus the target molecule” (i.e., see or detect a target molecule.)  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the particles of Chen in the invention of Phan as a simple substitution of the known .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPub 2008/0242806)  as applied to claims 9 and 11 above, and further in view of Hayek (“How are buffer solutions used?” Socratic.Org, 2014, Socratic Q&A, pp. 1-2).
Regarding claim 32, the teachings of Chen are as shown above.  Chen fails to teach that his solution is necessarily a buffer solution.  However, it should be noted that Chen specifically states that “a salt, a base or an acid” may also be present in the liquid used as a solvent for the fluorescent polymers employed, wherein “the base or acid may be added to adjust the pH of the aqueous solution.”[0050] Further Chen specifically shows a desire to control the pH of the solution used as it has an effect on the intensity of the fluorescence provided as shown in Fig. 6.  Hayek teaches that buffer solutions are known to be used in operations wherein it is desired to maintain a constant pH, wherein a buffer solution is defined as a mixture of either an aqueous mixture of a weak acid and its conjugate base or a weak base and its conjugate acid.  Therefore given that Chen provides reasoning to control pH and also states that acids and bases and salts (conjugates, acid or base) can be added to his composition to control pH, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the acid, bases and salts of Chen in a manner that would function as a buffering solution as guided by Hayek in order to control the pH of the solution of Chen, thereby controlling the fluorescence of the product of Chen.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717